SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

                    State v. Zakariyya Ahmad (A-54-19) (083736)

Argued October 27, 2020 -- Decided June 15, 2021

PIERRE-LOUIS, J., writing for a unanimous Court.

       In this case, the Court considers whether defendant Zakariyya Ahmad’s statement
to police -- which occurred when defendant was 17 years old and without his being
advised of his Miranda rights -- was properly admitted at his trial for multiple offenses
related to the murder of a café owner in Newark.

        On October 27, 2013, defendant, who had turned seventeen just two months
earlier, arrived at the Emergency Room at University Hospital in Newark at 11:20 a.m.
He had been shot in his left arm and leg. A detective and two other officers from the
Newark Police Department (Newark PD) arrived at the hospital shortly after defendant.
The detective asked defendant where he was shot and how he got to the hospital. While
medical professionals were tending to defendant, his mother, father, and other family
members arrived. Defendant was discharged at 2:30 p.m.

       Upon discharge, instead of being allowed to go home with his family, defendant
was advised by Newark Police officers that he had to report to the Newark PD.
According to defendant’s testimony at the evidentiary hearing, officers told him he had
no choice in the matter. Officers escorted defendant from the hospital to a marked police
car, put him in the back seat, and drove him to Newark PD’s Major Crimes Unit.
Defendant’s mother testified that officers told her she could not take defendant home or
drive him to the police station from the hospital.

        Eventually, Detective Rashaan Johnson of the Essex County Prosecutor’s Office
(ECPO) told defendant and his father to drive to the ECPO for further questioning.
Defendant rode with his father to the ECPO, but they were escorted there by Detective
Johnson. Earlier in the day, Detective Johnson had been dispatched to investigate a
homicide. Joseph Flagg, the owner of Zakkiyah’s Café (the Café), had been shot and
killed in an apparent robbery attempt. When Detective Johnson arrived at the Café, he
learned that a gunshot victim at University Hospital had reported being shot about four
blocks away from the Café earlier that morning. Upon leaving the Café, Detective
Johnson went to Newark PD, where he met defendant and his father and then escorted
them to the ECPO for questioning.

                                            1
        At the ECPO, Detective Johnson placed defendant in an interview room apart
from his parents. Defendant was told that the interview was being recorded but was not
advised of his Miranda rights. According to Detective Johnson, he did not suspect
defendant of killing Flagg or robbing the Café at that time. Defendant narrated his
version of the events of the day, stating that he was shot while walking on the street and
that he flagged down Steffon Byrd, who drove defendant to the hospital along with two
other men. Defendant stated that he recognized the two other passengers but did not
know their names. The interview concluded after twenty-seven minutes. Defendant’s
mother testified that she asked for the interview to cease because she saw an officer enter
the interview room holding what she believed to be a forensic kit.

       Detective Johnson later matched the bullet removed from defendant’s ankle and
blood swabbed from defendant’s pants to physical evidence found at the Café.
According to Detective Johnson, it was at that point that defendant became a suspect in
Flagg’s murder. Detective Johnson also reviewed surveillance footage from the morning
of the murder; it captured defendant, Ja-Ki Crawford, and Daryl Cline exiting the Café.
Crawford gave a statement to the ECPO incriminating defendant and Cline, stating Cline
had shot and killed Flagg and inadvertently shot defendant in the course of an attempted
robbery of the Café. Crawford reached an agreement with the ECPO pursuant to which
he would cooperate and plead guilty in exchange for being sentenced as a juvenile.

       Defendant was indicted, and a pretrial evidentiary hearing was held to address the
State’s motion to admit defendant’s videotaped statement at trial. The court granted the
motion, finding that defendant was interrogated as a shooting victim, not a suspect.

        At trial, Byrd testified that defendant was running down the street with Crawford
and Cline when the trio asked Byrd to drive defendant to the hospital. Crawford recanted
the version of events he gave earlier, testifying instead that he was at the Café when an
argument erupted between Cline and Flagg and that defendant, his close friend at the
time, was trying to deescalate the argument when Flagg attacked him. The State played
defendant’s statement, which was inconsistent with Crawford’s and Byrd’s testimonies
and did not account for the physical evidence obtained at the Café. Defendant did not
testify. The jury convicted defendant on all charges except first-degree murder.

       The Appellate Division affirmed, agreeing that defendant was questioned as “part
of an investigatory procedure rather than a custodial interrogation” and that Miranda was
therefore not implicated. The Court granted certification, “limited to the issue of whether
defendant’s statement was obtained in violation of Miranda v. Arizona, 384 U.S. 436
(1966).” 241 N.J. 161 (2020).

HELD: Pursuant to the facts of this case, a reasonable 17-year-old in defendant’s
position would have believed he was in custody and not free to leave, so Miranda
warnings were required. It was harmful error to admit his statement at trial.

                                             2
1. The privilege against self-incrimination is one of the most important protections of the
criminal law. Individuals who are “subjected to police interrogation while in custody . . .
or otherwise deprived of [their] freedom of action in any significant way” must be
advised of certain rights so as to not offend the right against self-incrimination. Miranda,
384 U.S. at 477-79. Once advised of their Miranda rights, defendants may knowingly
and intelligently waive those rights and make a statement or answer law enforcement’s
questions. Id. at 479. If Miranda warnings are required but not given, the unwarned
statements must be suppressed. Miranda is triggered only when a person is in custody
and subject to questioning by law enforcement. Whether an individual is “in custody” for
purposes of administering Miranda warnings is a fact-sensitive inquiry. The inquiry is an
objective one, determined by how a reasonable person in the suspect’s position would
have understood his situation. Juveniles are afforded the same protections of the
privilege against self-incrimination as adults. (pp. 21-24)

2. The trial court focused almost exclusively on what occurred during the interview. The
Court’s analysis, however, ends at the moment defendant was placed in the back of a
patrol car and transported to the Newark PD, having been told that he could not leave the
hospital with his parents. At that moment, looking objectively at the totality of the
circumstances, it is difficult to conceive that any reasonable 17-year-old in defendant’s
position would have felt free to leave; nor did any subsequent events do anything to
lessen that impression. By any objective measure, from the moment defendant left the
hospital, he was in a continued state of law enforcement custody. As a result, the
detectives should have given defendant Miranda warnings prior to taking his statement.
Whether defendant was viewed as a victim by law enforcement at the time of questioning
is not, and has never been, the relevant inquiry under Miranda for determining whether
someone is in custody. Defendant’s statement should have been suppressed. (pp. 24-27)

3. The error in admitting defendant’s statement was harmful, that is, “clearly capable of
producing an unjust result.” R. 2:10-2. Crawford, the State’s key witness, testified at
trial that his previous statements were false, and he professed defendant’s innocence.
Defense counsel presented a defense in line with Crawford’s trial testimony -- that
defendant was simply in the wrong place at the wrong time. Defendant’s statement to
detectives, however, contradicted Crawford’s trial testimony and defendant’s asserted
defense; it was thus a damning piece of evidence that cast defendant as a liar. The State
argues that it presented overwhelming evidence of defendant’s guilt “independent of
defendant’s statement.” But the State unquestionably relied on the statement in
attempting to convince the jury that defendant was guilty, so admission of the statement
cannot possibly be viewed as harmless. (pp. 27-29)

       REVERSED and REMANDED for a new trial on the counts of conviction.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON,
FERNANDEZ-VINA, and SOLOMON join in JUSTICE PIERRE-LOUIS’s opinion.

                                             3
       SUPREME COURT OF NEW JERSEY
             A-54 September Term 2019
                       083736


                 State of New Jersey,

                Plaintiff-Respondent,

                          v.

                  Zakariyya Ahmad,

                Defendant-Appellant.

        On certification to the Superior Court,
                  Appellate Division.

       Argued                      Decided
   October 27, 2020              June 15, 2021


Stefan Van Jura, Assistant Deputy Public Defender,
argued the cause for appellant (Joseph E. Krakora, Public
Defender, attorney; Stefan Van Jura, of counsel and on
the briefs).

Caroline C. Galda, Special Deputy Attorney
General/Acting Assistant Prosecutor, argued the cause for
respondent (Theodore N. Stephens, II, Acting Essex
County Prosecutor, attorney; Caroline C. Galda, of
counsel and on the briefs, and Stephen A. Pogany,
Special Deputy Attorney General/Acting Assistant
Prosecutor, on the briefs).




                          1
            William J. Munoz argued the cause for amici curiae
            Association of Criminal Defense Lawyers of New Jersey,
            American Civil Liberties of New Jersey, and Northeast
            Juvenile Defender Center (Whipple Azzarello, Rutgers
            Criminal and Youth Justice Clinic, and American Civil
            Liberties Union of New Jersey Foundation, attorneys;
            William J. Munoz, Laura Cohen, and Alexander Shalom,
            on the brief).

            Frank Muroski, Deputy Attorney General, argued the
            cause for amicus curiae Attorney General of New Jersey
            (Gurbir S. Grewal, Attorney General, attorney; Frank
            Muroski, of counsel and on the brief).


        JUSTICE PIERRE-LOUIS delivered the opinion of the Court.


      In this case, defendant Zakariyya Ahmad appeals from his conviction of

multiple offenses related to the murder of a café owner in Newark. We are

asked to determine whether defendant’s statement to police -- which occurred

when defendant was 17 years old -- was properly admitted at trial. At the time

defendant gave the statement, he had been shot several times hours earlier, had

been heavily medicated, and had undergone surgery to remove a bullet from

his leg. As he was released from the hospital, still wearing bandages and a

hospital bracelet and walking with the assistance of crutches, law enforcement

placed defendant in the back of a patrol car and transported him to the Newark




                                       2
Police Department for questioning. The officers did not advise defendant of

his Miranda1 rights in advance of the interrogation.

        Defendant was later tried and convicted. The Appellate Division

affirmed his conviction and the trial court’s denial of the motion to suppress

his statement, finding that defendant presented himself to police as a victim, so

Miranda warnings were not required. We find that, pursuant to the facts of this

case, a reasonable 17-year-old in defendant’s position would have believed he

was in custody and not free to leave, so Miranda warnings were required. We

hold that it was harmful error to admit his statement at trial and reverse.

                                          I.

                                          A.

        We rely on testimony from the trial and the pretrial evidentiary hearing for

the following summary.

        On October 27, 2013, defendant Zakariyya Ahmad arrived at the

Emergency Room at University Hospital in Newark at 11:20 a.m. complaining

of significant pain in his left arm and left leg. Defendant, a minor who had

turned seventeen just two months earlier, had been shot multiple times. A

physical examination of defendant revealed gunshot wounds to his left

forearm, left hand, left thigh, and left ankle. A bullet was still lodged in his


1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                         3
left ankle, requiring surgery. In all, defendant had five or six gunshot wounds,

according to the medical records. Defendant was treated with pain medication

while at the hospital, including five doses of Fentanyl. Doctors gave

defendant a dose of Fentanyl shortly after his arrival at 11:31 a.m. and then

again at 11:52 a.m., 12:20 p.m., 12:50 p.m., and 1:10 p.m.

      Detective Emanuel Miranda and two other officers from the Newark

Police Department (Newark PD) Major Crimes Division arrived at University

Hospital shortly after defendant in response to a report of a shooting victim’s

arrival at the hospital. Detective Miranda approached defendant, who was

lying on a hospital bed in the Emergency Room’s Trauma Section, and asked

him where he was shot and how he got to University Hospital. Defendant told

Detective Miranda that he was shot in Newark on Clinton Place, between

Pomona and Goldsmith Avenues. Defendant further advised that he was

driven to the hospital by Steffon Byrd in Byrd’s vehicle. Detective Miranda

interviewed the two passengers who accompanied defendant and Byrd to

University Hospital -- Ja-ki Crawford and Daryl Cline -- but failed to develop

any leads as to who shot defendant. Crawford told the officers that he, Byrd,

and Cline happened upon defendant when they were returning from the

laundromat and, seeing that he had been shot, took him to University Hospital.




                                       4
      At some point while medical professionals were tending to defendant,

defendant’s mother, father, and other family members arrived at the hospital.

His mother testified at the evidentiary hearing that she was not allowed to see

defendant and waited at the hospital for approximately two hours. Defendant

was discharged at 2:30 p.m.

      Upon discharge, instead of being allowed to go home with his family,

defendant was advised by Newark Police officers that he had to report to the

Newark PD. According to defendant’s testimony at the evidentiary hearing,

officers told him he had no choice in the matter. Officers escorted defendant --

who was walking with crutches -- from the hospital Trauma Section to a

marked police car, put him in the back seat, and drove him to Newark PD’s

Major Crimes Unit. Defendant’s mother testified at the evidentiary hearing

that officers told her she could not take defendant home or drive him to the

police station from the hospital. Defendant’s parents followed the patrol car

that was transporting their son to Newark PD. Officers further told

defendant’s mother that her son would be questioned about his injuries and

how he got shot.

      At Newark PD, defendant waited in a room with his father for several

hours without speaking to any detectives or being told when he could go home.

Eventually, Detective Rashaan Johnson of the Essex County Prosecutor’s

                                       5
Office (ECPO) briefly spoke with defendant and his father. Detective Johnson

told defendant and his father to drive to the ECPO for further questioning.

Defendant rode with his father to the ECPO, but they were escorted there by

Detective Johnson and Detective Miranda Mathis.

      Earlier in the day, Detective Johnson had been dispatched to investigate

a homicide at Zakkiyah’s Café (the Café) in Newark. When Detective Johnson

arrived at the Café, he learned that a gunshot victim at University Hospital had

reported being shot about four blocks away from the Café earlier that morning.

Detective Johnson stayed at the Café with the ECPO’s crime scene unit for

several hours to examine the Café and the body of the store owner, Joseph

Flagg, who had been shot and killed in an apparent robbery attempt. Police at

the Café observed signs of a struggle, found several .45 caliber shell casings

on the floor, and identified bullet holes in the Café’s ceiling and in a window

beneath the counter. Upon leaving the Café, Detective Johnson went to

Newark PD, where he met defendant and his father and then escorted them to

the ECPO for questioning.

      At the ECPO, Detective Johnson placed defendant, who was not

handcuffed, in an interview room apart from his parents, who were seated in a

nearby conference room. Detective Johnson told defendant’s parents that

defendant needed to be interviewed because he was a victim of a shooting

                                        6
potentially related to the shooting at the Café. The interview room was small -

- approximately four feet by four feet -- and contained an audio and video

recording device, a table, and chairs for defendant, Detective Johnson, and

Detective Mathis. Defendant was told that the interview was being recorded.

The detectives did not advise him of his Miranda rights. According to

Detective Johnson, he did not suspect defendant of killing Flagg or robbing the

Café at that time.

      The video recording of the statement depicts Detectives Johnson and

Mathis interviewing defendant from 5:07 p.m. to 5:34 p.m. on October 27,

2013. Detective Johnson began by stating that the ECPO was investigating a

homicide that occurred at 282 Chancellor Avenue, Newark, New Jersey -- the

location of Zakkiyah’s Café where Flagg was killed. Defendant responded to

some preliminary questions in the beginning of the interview, confirmed that

he was a minor, and provided his address and information about his parents.

Defendant acknowledged that Detective Johnson spoke with his parents before

the interview and that his parents gave permission for defendant to be

interviewed.

      Next, defendant narrated his version of the events of the day. He said

that he woke up at his brother’s house that morning, a Sunday, and took the

107 bus back to his neighborhood which was a five- to seven-minute ride.

                                       7
Defendant told the detectives he was wearing navy blue sweatpants, a white

thermal shirt, and red and gray sneakers. He said that he got off the 107 bus

and was walking on Clinton Place between Pomona and Goldsmith Avenues

when he heard several gunshots and began running down Clinton Place, never

looking back to see who was shooting. Defendant stated he then felt a tingling

sensation and some pain and realized he had been shot. He said that when he

reached the corner of Clinton Place and Hansbury Avenue, he flagged down

Steffon Byrd and got into Byrd’s pickup truck to go to the hospital. Byrd

drove defendant to University Hospital along with two other men. Defendant

told the detectives that he recognized the two other passengers but did not

know their names. Later in the interview, Defendant said that one of the

passengers was one of Byrd’s relatives named “Woo.” “Woo” is a nickname

used for Daryl Cline. Defendant stated that he removed his shirt and pants on

the ride to the hospital and left his clothing and phone in Byrd’s truck .

      Defendant then recounted his injuries and treatment to Detectives

Johnson and Mathis. He explained that he did not call his parents when he

headed to the hospital because he was afraid they would worry that he would

die. Detective Mathis then asked defendant several questions about each part

of his account of the day. Defendant told the detectives that he had no feuds

with anyone that would explain the shooting. The detectives inspected

                                         8
Ahmad’s hands, which were partially bandaged from the gunshot wound and

partially scratched. Defendant could not account for the scratches on his

hands. The detectives also asked defendant about scratches they noticed on his

neck, which defendant attributed to rough sex with his girlfriend.

      The interview concluded after twenty-seven minutes. Defendant’s

mother testified that she asked for the interview to cease because she saw an

officer enter the interview room holding what she believed to be a forensic kit .

Defendant’s mother, who had been waiting in another conference room, saw

the officers photographing her son’s hands as she approached the interview

room. At that point, she asked for the interview to end. Defendant then went

home with his parents.

      Pursuant to the investigation into Flagg’s murder, Detective Johnson

retrieved from University Hospital the bullet that was surgically removed from

defendant’s ankle. Ballistics testing confirmed that the bullet removed from

defendant’s ankle matched shell casings recovered from the Café.

Additionally, blood found at the Café matched blood swabbed from

defendant’s pants. According to Detective Johnson, it was at that point that

defendant became a suspect in Flagg’s murder. Detective Johnson also

reviewed surveillance footage depicting the exterior of the Café. Around




                                        9
11:00 a.m. on October 27, 2013, the video captured defendant, Ja-Ki

Crawford, and Daryl Cline exiting the Café.

      On November 4, 2013, Crawford gave a Mirandized statement to the

ECPO incriminating defendant and Cline. In the videotaped statement,

Crawford stated that he, defendant, and Cline were walking near Zakkiyah’s

Café when Cline said he was going to rob the business. Crawford claimed he

felt threatened by Cline, so he complied by going into the Café and ordering

food as Cline directed. Crawford said that defendant and Cline entered the

store shortly after he did. Crawford stated that Flagg tackled defendant to the

ground, which caused Cline to fire his gun into the fray, wounding defendant

and killing Flagg. Crawford gave a similar account before the grand jury.

Crawford reached an agreement with the ECPO pursuant to which he would

cooperate against defendant and Cline and plead guilty to felony murder in

exchange for being sentenced as a juvenile.

                                       B.

      An Essex County Grand Jury indicted defendant for second-degree

conspiracy to commit robbery, N.J.S.A. 2C:5-2 and :15-1(a)(1); first-degree

robbery, N.J.S.A. 2C:15-1(a)(1); first-degree murder, N.J.S.A. 2C:11-3(a)(1)

and (2); first-degree felony murder, N.J.S.A. 2C:11-3(a); second-degree

unlawful possession of a weapon, N.J.S.A. 2C:39-5(b); and second-degree

                                       10
possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a).2 Cline

was indicted for the same offenses.

      A pretrial evidentiary hearing was held to address the State’s motion to

admit defendant’s October 27, 2013 videotaped statement at trial. The court

heard testimony from Detective Johnson, defendant, and defendant’s mother.

Detective Johnson stated that on October 27, 2013, he was investigating

Flagg’s murder, but his assumption nevertheless “was that [defendant] was a

victim of a violent crime.” He explained, “[Defendant] was a victim -- he

indicated that he was a victim of a crime -- a violent crime and in the vicinity

we were investigating a murder. So, it possibly could be the same actors

involved so we wanted to make sure.” Detective Johnson also clarified that

defendant’s parents did not need to be in the interview room because defendant

“was a witness at that time,” but that Johnson nonetheless asked for their

permission to interview him.

      Defendant testified that he thought he was in custody when he was taken

from University Hospital to the Newark police station and then to the ECPO:

            DEFENDANT: From the hospital, I thought I was
            going home, but the officer, he told me I had to go
            downtown for some questioning.



2
   The trial record reflects that defendant was waived to the Law Division and
tried as an adult.
                                         11
DEFENSE COUNSEL: Did he tell you why?

DEFENDANT: No, I told him I wanted to go with my
mother and my family.

DEFENSE COUNSEL: And, he said?

DEFENDANT: He said, I had no choice.

DEFENSE COUNSEL: So, basically, did he tell you
that you were not free to leave?

DEFENDANT: Yes. I thought I was under arrest
because he put me in the back seat of the car, so --

DEFENSE COUNSEL: If you -- you weren’t permitted
to go with your parents?

DEFENDANT: No.

DEFENSE COUNSEL: You weren’t permitted to go
with anybody but the police officers?

DEFENDANT: No.

...

DEFENSE COUNSEL: And, while you were in that
room and your father was there, were you free to leave?

DEFENDANT: No.

DEFENSE COUNSEL: How do you know?




                          12
              DEFENDANT: Because I told my father I wanted to
              go -- I was in pain -- I was very agitated. I was 17 and
              I was shot at the time -- I wanted to go home. They told
              me I had to wait.

              ...

              DEFENSE COUNSEL: You got to the Prosecutor’s
              Office and you were -- what did they tell you when you
              got to the Prosecutor’s Officer?

              DEFENDANT: I recall Detective saying he wanted to
              question me about an incident that took place on
              Chancellor.

      The court granted the State’s motion to admit defendant’s statement at

trial, finding that Detective Johnson’s testimony was credible and that

defendant was interrogated as a shooting victim, not a suspect for Flagg’s

murder. The oral opinion highlighted that defendant’s statement “was limited

to the facts and circumstances surrounding his injuries without any questions

or references of the shooting and/or death of Joseph Flagg. Nor did the

defendant disclose any information or any involvement in the shooting of Mr.

Flagg.” Additionally, the court found that defendant never asked for a break

or to stop the interview, never asked for an attorney or his parents to be present

in the interrogation room, and answered all of the detectives’ questions without

hesitation.




                                        13
      In noting that Miranda requires an objective analysis “to establish

whether or not a defendant was in custody based on the totality of the

circumstances,” the court held that defendant’s statement was voluntary and

“not the product of a custodial interrogation.” The court found that the factors

indicating custody -- that defendant was questioned by detectives in an

interview room at the ECPO, while being recorded, shortly after he had been

shot, and without his parents present -- were outweighed by the factors

indicating that the interrogation was not custodial:

            One, the defendant presented himself to officers as a
            victim of a shooting several blocks from where another
            man had just been murdered. Two, the detective did
            not pressure the defendant, nor did their questioning
            appear to be pursued in order to obtain any
            incriminating statements. The defendant was not linked
            to the homicide in question at the time of his
            questioning. Objectively, defendant was not a suspect
            at the time of the questioning. The detectives only later
            received [the ballistics] report and incriminating
            statements from others . . . connecting the defendant at
            the scene of the homicide. Detectives did not ask the
            defendant any questions whatsoever pertaining to the
            murder of Joseph Flagg and restricted their questioning
            specifically to his injuries and/or the gunshots causing
            those injuries.

            ...

            Furthermore, defendant did not confess to any crime.
            Nor did he, from what I can read from the transcript,
            incriminate himself in any way in the shooting and/or
            the death of Mr. Flagg. Instead, again as previously
            noted, the only questions asked of the defendant clearly
                                       14
            related to the wounds he received as a result of a
            shooting in the vicinity.

      Finding that “the totality of the circumstances do not support the

conclusion that the defendant was unduly restrained,” the court ordered that

defendant’s October 27, 2013 videotaped statement be admitted into evidence.

      Defendant went to trial, arguing that even if he had been shot in the

Café, the State could not prove that he shot Flagg or that he conspired to rob

the Café. Byrd testified that defendant was running down the street with

Crawford and Cline when the trio asked Byrd to drive defendant to the

hospital. Crawford testified at trial but recanted the version of events he gave

in his statement to detectives and during his grand jury testimony. Crawford

testified that he was at the Café on October 27, 2013 when an argument

erupted between Cline and Flagg. Crawford testified that defendant, his close

friend at the time, was trying to deescalate the argument when Flagg attacked

defendant. After a brief tussle, Crawford heard several gunshots, ran out of

the store, and realized that defendant was shot after defendant and Cline exited

the Café. Crawford also read two letters he wrote to defendant’s attorney to

“help clear [defendant’s] name.” In one of the letters, Crawford claimed that

defendant “did not know what was going on” and had been “in the wrong place

at the wrong time.” Crawford further stated in a letter that he “couldn’t live

with someone as smart and innocent as [defendant] doing time for something
                                       15
he didn’t do.” The court admitted Crawford’s previous statements inculpating

defendant and played a recording of his November 4, 2013 interview with

Detective Johnson for the jury.

      The State played the video recording of defendant’s October 27, 2013

statement, which was inconsistent with Crawford’s and Byrd’s testimonies.

Defendant’s recorded statement, during which he stated he was shot in the

street, did not account for the physical evidence obtained at the Café --

specifically a blood sample taken from the scene that matched the blood on

defendant’s pants. Defendant did not testify.

      The jury convicted defendant on all charges except first-degree murder,

but found him guilty of the lesser-included reckless manslaughter charge. A

different trial court judge sentenced defendant to the mandatory minimum

thirty-year prison sentence with a thirty-year parole disqualifier for first-

degree felony murder, in addition to a concurrent five-year sentence and forty-

two-month parole disqualifier for second-degree unlawful possession of a

weapon, while merging the other four counts into those two.

                                        C.

      Defendant appealed, arguing that his October 27, 2013 statement should

have been suppressed because he was in custody when he gave the statement

and did not receive Miranda warnings. Defendant also argued that Detective

                                        16
Johnson misrepresented his status as a victim to obtain permission from his

parents to conduct the interrogation. 3 In an unpublished opinion, the Appellate

Division affirmed, deferring to the trial judge’s “cogent application of the law

to the facts he found” at the pretrial evidentiary hearing. The appellate court

agreed that defendant was questioned as “part of an investigatory procedure

rather than a custodial interrogation” and that Miranda was therefore not

implicated. Additionally, the Appellate Division held that the trial court’s

factual findings “scotch defendant’s claim that the police misrepresented his

status as a victim to his parents in order to obtain their permission to question

him.” That the ECPO detectives treated defendant as a victim was, according

to the Appellate Division, supported by the fact that the detectives did not ask

defendant about Flagg’s murder and there was no information linking

defendant to Flagg’s murder until after the October 27, 2013 interview.

      We granted defendant’s petition for certification, “limited to the issue of

whether defendant’s statement was obtained in violation of Miranda v.



3
  Although not presently before the Court in light of our limited grant of
certification, defendant also argued that the trial court erred in instructing the jury
that it could convict him for felony murder for being a mere co-conspirator to
robbery, and that his conviction for reckless manslaughter should be vacated
because the jury was not instructed on how to reconcile the purposeful state of
mind required to impose accomplice liability with the reckless state of mind that is
an element of manslaughter. The Appellate Division rejected each of those
arguments.
                                          17
Arizona, 384 U.S. 436 (1966).” 241 N.J. 161 (2020). We also granted leave

to participate as amici curiae to the American Civil Liberties Union of New Jersey

(ACLU), the Association of Criminal Defense Lawyers of New Jersey (ACDL),

the Northeast Juvenile Defender Center (NJDC), participating jointly, and to the

Attorney General of New Jersey.

                                        II.

                                        A.

      Defendant argues that the Appellate Division erred in affirming the

denial of his motion to suppress his statement because he was in custody and

was not advised of his Miranda rights prior to questioning. Defendant argues

that objectively viewing the facts of this case, no reasonable 17-year-old in his

position would have felt free to leave the Newark PD or ECPO. According to

defendant, the Appellate Division reached its conclusion by erroneously

focusing on the detectives’ subjective belief that defendant was a victim, rather

than applying the objective reasonable person standard to determine whether a

reasonable person in defendant’s position would have believed they were in

custody. Defendant asserts that this violation of his constitutional right to

remain silent required suppression of his statement. Because defendant was

prejudiced by its admission, defendant maintains that his conviction must be

reversed.

                                        18
      The ACLU, ACDL, and NJDC support defendant’s position and argue

that the trial court and the Appellate Division focused on the wrong standard in

determining that defendant was not in custody at the time of questioning.

Amici argue that the trial court and the Appellate Division should have

engaged in the objective analysis of whether a reasonable person in

defendant’s position would have believed they were in custody. Amici further

argue that defendant’s status as a juvenile should have been taken into

consideration in the analysis of whether he was in custody.

                                        B.

      The State argues that the Appellate Division properly affirmed the denial

of defendant’s motion to suppress his statement because the October 27, 2013

interview did not implicate Miranda. The State contends that defendant was

not in custody at the time of the questioning because he was questioned as a

victim and potential witness as part of the investigation into the homicide at

the Café. The State argues that an objective view of the circumstances around

defendant’s statement indicates that a reasonable person in defendant’s

position would have felt free to leave. The State further asserts that even if the

admission of defendant’s statement was erroneous, the error was harmless and

should not result in the reversal of his conviction.




                                        19
      The Attorney General, as amicus curiae, echoes the State’s arguments

and emphasizes that defendant was treated as a shooting victim and was free to

leave at any time, so Miranda warnings were unnecessary. The Attorney

General cautions against setting a precedent that would require police to give

Miranda warnings to all victims before questioning them. The Attorney

General asks the Court to affirm the Appellate Division decision and adhere to

precedent requiring that Miranda warnings be given only to those who are

considered suspects.

                                       III.

                                        A.

      Our scope of review in this matter is limited. State v. Robinson, 200

N.J. 1, 15 (2009). “[A]n appellate court reviewing a motion to suppress must

uphold the factual findings underlying the trial court’s decision so long as

those findings are supported by sufficient credible evidence in the record.”

State v. Elders, 192 N.J. 224, 243 (2007) (quotation omitted). This Court

gives deference to those findings in recognition of the trial court’s

“opportunity to hear and see the witnesses and to have the ‘feel’ of the case,

which a reviewing court cannot enjoy.” Id. at 244. A trial court’s legal

conclusions, however, “and the consequences that flow from established

facts,” are reviewed de novo. State v. Hubbard, 222 N.J. 249, 263 (2015).

                                        20
And, if the trial court does not make any factual finding on a given topic, no

deference is due the conclusions it reaches on that subject. See, e.g., Hogan v.

Gibson, 197 F.3d 1297, 1306 (10th Cir. 1999) (“[B]ecause the Oklahoma

Court of Criminal Appeals made no findings as to whether Hogan had

presented sufficient evidence to warrant a first-degree manslaughter

instruction, it is axiomatic that there are no findings to which we can give

deference.”).

                                       B.

      The Fifth Amendment of the United States Constitution, applicable to

the States through the Fourteenth Amendment, see State in Interest of A.A.,

240 N.J. 341, 351 (2020), guarantees that no person “shall be compelled in any

criminal case to be a witness against himself,” U.S. Const. amend. V. This

Court has reaffirmed time and time again that “[t]he privilege against self-

incrimination . . . is one of the most important protections of the criminal law.”

State v. Presha, 163 N.J. 304, 312 (2000). Although not included in the New

Jersey Constitution, the right against self-incrimination is deeply rooted in

New Jersey common law and is codified in statutes and the Rules of Evidence.

See N.J.S.A. 2A:84A-19; N.J.R.E. 503. Indeed, this Court has treated the state

privilege against self-incrimination “as though it were of constitutional




                                       21
magnitude, finding that it offers broader protection than its Fifth Amendment

federal counterpart.” State v. O’Neill, 193 N.J. 148, 176-77 (2007).

      In Miranda v. Arizona, the United States Supreme Court held that

individuals who are “subjected to police interrogation while in custody . . . or

otherwise deprived of [their] freedom of action in any significant way” must

be appropriately advised of certain rights so as to not offend the right against

self-incrimination. 384 U.S. at 477-79. Miranda warnings, as they are now

commonly referred to in the 55 years since that decision, include advising

individuals of the right to remain silent, of the right to the presence of an

attorney during any questioning, and that anything the individual says can be

used against that person in a court of law. Id. at 479. Once advised of their

Miranda rights, defendants may knowingly and intelligently waive those rights

and make a statement or answer law enforcement’s questions. Ibid. If

Miranda warnings are “required but not given, the unwarned statements must

be suppressed.” Hubbard, 222 N.J. at 265.

       Miranda is triggered only when a person is in custody and subject to

questioning by law enforcement. State v. Wint, 236 N.J. 174, 193 (2018).

This Court has “recognized that ‘custody in the Miranda sense does not

necessitate a formal arrest, “nor does it require physical restraint in a police

station, nor the application of handcuffs, and may occur in a suspect’s home or

                                        22
a public place other than a police station.”’” State v. P.Z., 152 N.J. 86, 103

(1997) (quoting State v. Lutz, 165 N.J. Super. 278, 285 (App. Div. 1979)).

Whether an individual is “in custody” for purposes of administering Miranda

warnings is a fact-sensitive inquiry. Hubbard, 222 N.J. at 266.

      “The critical determinant of custody is whether there has been a

significant deprivation of the suspect’s freedom of action based on the

objective circumstances, including the time and place of the interrogation, the

status of the interrogator, the status of the suspect, and other such factors. ”

P.Z., 152 N.J. at 103. The inquiry is an objective one, determined by “how a

reasonable [person] in the suspect’s position would have understood his

situation.” Hubbard, 222 N.J. at 267 (alteration in original) (quoting Berkemer

v. McCarty, 468 U.S. 420, 442 (1984)). The inquiry is not based on “the

subjective views harbored by either the interrogating officers or the person

being questioned.” Ibid. (quoting Stansbury v. California, 511 U.S. 318, 323

(1994)).

      Juveniles are afforded the same protections of the privilege against self -

incrimination, so for a juvenile’s statement to be admissible into evidence at

trial, the statement must be made knowingly, intelligently, and voluntarily.

State in Interest of A.S., 203 N.J. 131, 146 (2010). “In determining whether a

suspect’s confession is the product of free will, courts” generally consider “the

                                         23
totality of circumstances surrounding the arrest and interrogation, including

such factors as ‘the suspect’s age, education and intelligence, advice as to

constitutional rights, length of detention, whether the questioning was repeated

and prolonged in nature and whether physical punishment or mental

exhaustion was involved.’” Presha, 163 N.J. at 313 (quoting State v. Miller,

76 N.J. 392, 402 (1978)).

      If a defendant’s un-Mirandized statement is admitted into evidence in

error, an appellate court will not reverse the conviction unless the error was

“of such a nature as to have been clearly capable of producing an unjust

result.” R. 2:10-2. Stated differently, “the error must be ‘sufficient to raise a

reasonable doubt as to whether [it] led the jury to a result it otherwise might

not have reached.’” State v. Daniels, 182 N.J. 80, 95 (2004) (alteration in

original) (quoting State v. Macon, 57 N.J. 325, 336 (1971)).

                                       IV.

      Applying those principles to the facts of this case, we first consider

whether defendant gave his unwarned statement while in police custody and

whether the statement should therefore have been suppressed.

                                        A.

      Our objective analysis focuses on what transpired at the hospital --

particularly the moment defendant was advised that he would be transported to

                                        24
Newark PD for questioning and had no choice in the matter. The trial court

made no factual findings regarding what occurred at the hospital and focused

its analysis almost exclusively on what occurred during the interview,

defendant’s demeanor while answering questions, and the detectives’

perspective that defendant was a victim at the time. Our analysis, however,

ends at the moment defendant was placed in the back of a patrol car and

transported to the Newark PD, having been told that he could not leave the

hospital with his parents, because that is the moment at which we find that a

reasonable 17-year-old would no longer have felt free to leave.

      In the present case, on the day defendant gave his statement to police, he

had just been shot multiple times. He was rushed to the hospital where he

underwent surgery to remove a bullet from his ankle and was given five doses

of the powerful narcotic Fentanyl. Upon being released from the hospital, this

17-year-old defendant was not allowed to go home with his family members,

who were not permitted to be present when defendant was being treated.

Instead, he was placed in the back of a Newark PD patrol car, crutches and all,

and transported to the police station for questioning. At that moment, looking

objectively at the totality of the circumstances, it is difficult to conceive that

any reasonable 17-year-old in defendant’s position would have felt free to

leave; nor did any subsequent events do anything to lessen that impression.

                                         25
      It is undisputed that police transported defendant directly from

University Hospital to Newark PD, where he waited with his father in a

conference room for a couple of hours. Thereafter, defendant and his father

were asked to travel to the ECPO for questioning. Defendant and his father

drove together, but Detectives Johnson and Mathis escorted them to the ECPO

where defendant provided a statement. By any objective measure, from the

moment defendant left the hospital, he was in a continued state of law

enforcement custody. A review of the facts surrounding defendant’s statement

leads us to only one conclusion -- that a reasonable 17-year-old in defendant’s

position would have understood that he was in custody. As a result, the

detectives should have given defendant Miranda warnings prior to taking his

statement.

      The Appellate Division found that defendant was treated as a victim and

was therefore not in custody. The State and the Attorney General’s Office

make the same argument. However, whether defendant was viewed as a victim

by law enforcement at the time of questioning is not, and has never been, the

relevant inquiry under Miranda for determining whether someone is in

custody. That detectives believed defendant was a victim is of no moment

because the inquiry is not based “on the subjective views harbored by either




                                       26
the interrogating officers or the person being questioned.” Hubbard, 222 N.J.

at 267 (quoting Stansbury, 511 U.S. at 323).

      Defendant was a minor, still in high school. He suffered the significant

trauma of being shot multiple times. Immediately upon release from the

hospital, he was placed in the back of a patrol car -- where arrestees are

normally held -- and taken to the police station. We doubt there are many, if

any, reasonable 17-year-olds who would think they were free to leave after

such events. Accordingly, our decision today simply honors the long-held

standard of whether a reasonable person in the defendant’s position would

have believed they were free to leave.

      Based on the totality of those circumstances, we find that defendant was

in custody at the time he provided his statement. And because defendant was

not advised of his constitutional rights prior to giving his statement, the

statement should have been suppressed.

                                          B.

      Having determined that the admission of defendant’s statement at trial

was error, we must now decide whether that error was harmful, that is, “clearly

capable of producing an unjust result.” R. 2:10-2. We conclude that it was.

      At trial, Crawford testified that defendant was not involved in any plan

to rob the Café. Crawford further testified that he and defendant were at the

                                         27
Café when an argument erupted between Cline and Flagg, leading defendant to

try to deescalate the situation. According to Crawford, defendant was shot

while attempting to calm the argument. Crawford, the State’s key witness,

testified that his previous statements were false, and his trial testimony

differed drastically from his grand jury testimony and his previous statements

to police. He also sent two letters to defense counsel professing defendant’s

innocence.

      Defendant did not testify, but defense counsel presented a defense in line

with Crawford’s trial testimony -- that defendant was simply in the wrong

place at the wrong time. Defendant’s statement to detectives, however,

contradicted that version of events because defendant told police he was shot

on the street as opposed to inside the Café. Defendant also told police that he

did not know Crawford or Cline and that they were relatives of Byrd. Given

that defendant’s recorded statement contradicted Crawford’s trial testimony

and defendant’s asserted defense, the statement was a damning piece of

evidence that cast defendant as a liar. We cannot find that its admission was

harmless.

      The State argues that it presented overwhelming evidence of defendant’s

guilt “independent of defendant’s statement.” That evidence, as previously

discussed, included contradictory and recanted statements from Crawford, who

                                        28
testified at trial that defendant was innocent of the charges. It matters not, as

the State suggests, that defendant’s statement included exculpatory statements

which “placed him several blocks away at the time of the shooting.” Indeed,

as the Supreme Court in Miranda aptly pointed out,

            If a statement made were in fact truly exculpatory it
            would, of course, never be used by the prosecution. In
            fact, statements merely intended to be exculpatory by
            the defendant are often used to impeach his testimony
            at trial or to demonstrate untruths in the statement given
            under interrogation and thus to prove guilt by
            implication. These statements are incriminating in any
            meaningful sense of the word and may not be used
            without the full warnings and effective waiver required
            for any other statement.

            [384 U.S. at 477.]

      Here, the State used defendant’s recorded statement to demonstrate that

defendant told untruths to detectives when he was questioned. In summation,

the prosecutor argued that the statement was unbelievable, not supported by

the evidence, and comprised of inconsistencies and falsities. The State

unquestionably relied on defendant’s recorded statement in attempting to

convince the jury that defendant was guilty of the offenses charged, so its

admission cannot possibly be viewed as harmless.

                                        V.

      For those reasons, the judgment of the Appellate Division is reversed,

and the matter is remanded for a new trial on the counts of conviction.
                                        29
    CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, FERNANDEZ-VINA, and SOLOMON join in JUSTICE PIERRE-
LOUIS’s opinion.




                              30